NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0344n.06
                             Filed: May 3, 2005

                                           No. 04-1224

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


ROBERT DUCHARME                  and    PATRICIA         )
DUCHARME,                                                )
                                                         )        ON APPEAL FROM THE
       Plaintiffs-Appellants,                            )        UNITED STATES DISTRICT
                                                         )        COURT FOR THE EASTERN
v.                                                       )        DISTRICT OF MICHIGAN
                                                         )
A & S RV CENTER, INC.; FLEETWOOD                         )                          OPINION
MOTOR HOMES OF PENNSYLVANIA, INC.;                       )
CUMMINS ENGINE CO., INC; OXFORD BANK;                    )
and FREIGHTLINER CUSTOM CHASSIS                          )
CORP.,                                                   )
                                                         )
       Defendants-Appellees.




BEFORE:       COLE and SUTTON, Circuit Judges; BARZILAY, Judge of the United States
              Court of International Trade*

       PER CURIAM. Plaintiffs-Appellants Robert and Patricia Ducharme appeal the district

court’s grant of summary judgment to the Defendants-Appellees on their claims for damages for

breach of express and implied warranties, and derivative federal and state consumer protection

claims, resulting from the Durcharmes’ purchase of an allegedly defective motor home.

       The district court found that all the express warranties at issue had not been breached since

each defect presented to the defendants for repair within the warranty period was repaired in a


       *
         The Honorable Judith M. Barzilay, Judge of United States Court of International Trade,
sitting by designation.
No. 04-1224
Ducharme v. A & S RV Center, et al.

reasonably timely fashion. Further, it found that no implied warranty inured to Patricia Ducharme

because either (a) she was not a purchaser of the motor home; or (b) she was a purchaser, but only

through Robert Ducharme’s signature on the only agreement wherein the vendor promised to deliver

the motor home, and was thus bound by the waiver conspicuously included in that agreement. See,

e.g., Cent. Discount Co. v. Dep’t of Revenue, 94 N.W.2d 805, 807 (Mich. Ct. App. 1959) (noting

that a “sale” only occurs when the body of an instrument indicates an intent to transfer goods from

a seller to a buyer, regardless of the instrument’s title); see also Wells v. 10-X Mfg. Co., 609 F.2d

248, 254 (6th Cir. 1979) (noting that transactions involving other services provided in conjunction

with a sale do not subject the providers of such services to duties under the U.C.C.). Accordingly,

the district court granted summary judgment to defendants on the express and implied warranty

claims and on all the derivative consumer-protection-related claims resulting therefrom.

       This Court reviews a district court’s grant of summary judgment de novo. See, e.g., Latham

v. Office of the Attorney Gen., 395 F.3d 261, 264 (6th Cir. 2004). We have thoroughly reviewed

the record and the parties’ submissions, and can find no error in the district court’s conclusions of

law or findings of fact. The preparation of a detailed opinion would thus be unnecessarily

duplicative, and we therefore AFFIRM the district court’s opinion for the reasons stated therein.




                                                -2-